The third-party defendants, a re-grading contractor and a repaving contractor, established prima facie that the work they performed did not cause or create the defect that plaintiff claims caused his accident (see Jones v Consolidated Edison Co. of N.Y., Inc., 95 AD3d 659 [1st Dept 2012]). Con Edison has failed to raise an issue about a height differential between its grate and the surrounding roadway that allegedly caused the rear wheel of plaintiff’s scooter to lose traction. Concur — Sweeny, J.P., Renwick, Andrias, Freedman and Feinman, JJ.